DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered with the request for continued examination on July 20, 2021.

Drawings
Figure 1a should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see paragraphs 37 and 49 of PG Pub 2020/0041311 which is the publication of the present invention).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“wherein the first planar sensor electrode and the separate edge effect compensation electrode lie in a plane and have the same perimeter with different area, such that measurement errors which are caused by capacitive edge effects of the first planar sensor electrode including deviations from an ideal edgeless or infinitely extended first planar sensor electrode are compensated on the basis of the capacitance of the separate edge effect compensation electrode.”
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  No figures show a first planar sensor electrode with a corresponding edge effect compensation electrode that would have the same perimeter (see figure 5, element 5 [sensor electrode] and 2a [compensation electrode] definitely do not have the same perimeter/circumference). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claims 16 and 28, the claims state “A capacitive distance measuring sensor/method for measuring a distance up to at most 1000 micrometers to an object” and later in the claim reads “such that the distance up to at most 1000 micrometers is 
Claims 17-27 further limit claim 16 and do not overcome the rejection above, therefore, they are rejected for the same reason as described above.   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In regard to claims 16, 28, and 29, each of these claims include a capacitive distance sensor, wherein the language includes: “A capacitive distance measuring (‘measuring’ is not in claim 28) sensor for measuring a distance to an object, the capacitive distance measuring sensor comprising: at least one first planar sensor electrode …. , such that the distance is determined on the basis of a capacitive measurement”.  But no element presented in the claim is able to “determine the distance on the basis of a capacitive measurement”.  The preamble is presenting the use of the capacitive distance measuring sensor (or in the method claim that the distance is continuously determined by the capacitive distance sensor), these descriptions are fine in the preamble as an intended use.  But in the claim limitations to state that “the distance is determined on the basis of a capacitive measurement” is unclear because neither the first planar sensor electrode nor the tilt compensation electrode are able to determine the distance, therefore, it is unclear how and with what this distance is measured.  The limitations of the planar sensor electrode and the tilt compensation electrode would, at best, output a value of a capacitance.
	Claims 17-27 and 30 further limit claims 16, 28, and 29 and do not overcome the rejection above, therefore, they are also rejected for the reasons explained above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over by Reime (US Publication 2011/0095771 previously cited) in view of Griffin et al. (10196741 new art applied).
In regard to claim 16, Reime discloses a capacitive distance sensor for measuring a distance up to at most 1000 micrometers to an object (abstract, see also paragraph 31 and figures 6 and 7 for how distance changes as capacitance changes, noting that it is known for there to be a capacitance different as very low distances (less than 1 mm/1000mircometers) to higher distances (8 mm), also noting paragraph 55 states that as soon as the sensor is moved slightly away from the wall [or a very small distance] for example 1000 micrometers a large change in capacitance occurs, so this would be able to differentiate a distance of zero (touching) vs a small distance like 1000 micrometers), the capacitive distance sensor comprising:
at least one first planar sensor electrode, wherein the first planar sensor electrode is designed, together with an opposite area of the object, to form a capacitance dependent on the distance, such that the distance is related to the 
at least one separate tilt compensation electrode assigned to the first sensor electrode (figure 5 electrode 5.3 or figure 8 electrodes 8.11 – see abstract, paragraphs 17 and 55),
wherein the at least one planar sensor electrode and the at least one separate tilt compensation electrode are disposed in a plane, and therefore measurement errors which are caused by deviations from an ideal parallelism of the at least one planar sensor electrode and opposite object area are compensated on the basis of the capacitance of the at least one tilt compensation electrode (abstract and paragraphs 17, 41, 42, 55, and 60 – the purpose of this invention and throughout the disclosure is to have the extra surrounding electrode or electrodes in the case of figure 8 that in the prior art would cause deviations from an ideal parallelism, tilting, would account for this problem and correct it so tilting does not affect the measurement).
Reime lacks specifically wherein the distance up to at most 1000 micrometers is determined.
Griffin et al. discloses capacitive displacement sensors that measure the gap distance between two objects/bodies wherein the sensitivity range is at most 28 nm for a gap distance in the range of 100 micrometers to 5000 micrometers [.1mm to 5mm] (claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Reime to include making sure that the capacitive 
	In regard to claim 17, Reime discloses wherein the at least one first tilt compensation electrode is also designed for the compensation of capacitive edge effects, or the edge effect compensation electrode is also designed for the compensation of deviations from an ideal parallelism (abstract and paragraphs 17, 41, 42, 55, and 60 – the purpose of this invention and throughout the disclosure is to have the extra surrounding electrode or electrodes in the case of figure 8 that in the prior art would cause deviations from an ideal parallelism, tilting, would account for this problem and correct the capacitance change/edge effects it so tilting does not affect the measurement).
In regard to claim 18, Reime discloses wherein the capacitive distance sensor also comprises at least one second planar sensor electrode which in comparison to the first planar sensor electrode has the same capacitance and is electrically responsive identically but oppositely (see figures 8-10, SA-SD each have the same area which would act oppositely to the directly across electrode as the object moves – for example SA and SC, similar design to the present application figures), such that the distance is determined with the aid of the at least one first planar sensor electrode and the at least one second planar sensor electrode on the basis of a differential capacitance measurement (paragraph 60 – ‘each of the sub portions of the sensor can be measured in relation to another sub portion’).

In regard to claim 23, Reime discloses wherein the capacitive distance sensor is designed for continuous real-time measurement of the distance from the object or has a linear response behavior by means of the compensability (abstract, the device of Reime continuously tracks the object with respect to the sensor).

In regard to claim 29, Reime discloses a capacitive distance sensor for measuring a distance to an object (abstract, see also paragraph 31 and figure 7 for how distance changes as capacitance changes), wherein the capacitive distance sensor comprises:
at least one first planar sensor electrode, wherein the at least one first planar sensor electrode is designed, together with an opposite area of the object, to form a capacitance dependent on the distance, such that the distance is determined on the basis of a capacitance measurement (see figure 5 electrode 5.2 or figure 8 any of electrodes SA, SB, SC, or SD, the sensor arrangement is planar as can be seen in bottom picture of figure 5 – see abstract and paragraphs 41-42 and 60); and 

Reime lacks specifically wherein the distance is determined and such that the first planar sensor electrode and the separate edge effect compensation electrode have the same perimeter with different area so as to have the measurement errors which are caused by the capacitive edge effects of the first planar sensor electrode including deviations from an ideal edgeless or infinitely extended first planar sensor electrode are compensated on the basis of the capacitance of the separate edge effects compensation electrode.
Reime does disclose a figure such that the perimeter of the first planar sensor electrode and the separate edge effect compensation electrode appear to have a very similar perimeter with a clearly different area (in the disclosure of the present invention – paragraph 60 [in PGPUB 2020/0041311] describes this as the length of the edge of both electrodes 5 and 3 [first planar electrode and separate tilt compensation] is the same but their areas are different, but this is never shown in the present invention as can be seen in the drawing objection above – this is similar in Reime in which figure 5 shows the edges between the two electrodes as the same as well in figure 8, each interior electrode SA-SD has the same edge and would appear to have a very similar perimeter as the exterior tile compensation electrode 8.11, while the electrodes have a different area), and would compensate for measurement errors which are caused by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Reime to have the same perimeter/circumference in sensing electrodes SA-SD as compared to compensation electrodes 8.11 so as to provide the best compensation electrodes benefits that would be able to be tested in multiple iterations as to sizes to provide the most accurate sensor with increased functionality which would then include the test where the perimeters of the electrodes would be the same (noting that while the MPEP 2125 states figures are not drawn to scale and the dimensions can not be relied upon, the perimeter of SB and 8.11 appear to be very close to the same size – at the very least (for what little this is worth) must closer to the same size than Applicants’ figures 5-8 when comparing electrodes 6 to 2a’).   
	[[Reime as modified still lacks wherein the distance is determined.]]
Griffin et al. discloses capacitive displacement sensors that measure the gap distance between two objects/bodies wherein the sensitivity range is at most 28 nm for a gap distance in the range of 100 micrometers to 5000 micrometers [.1mm to 5mm] (claim 8).
.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reime (US Publication 2011/0095771 – previously cited) and Griffin et al. (10196741 new art applied), as applied to claim 16 above, and further in view of Dauge et al. (4187460 previously cited).
In regard to claim 19, Reime as modified discloses wherein the distance sensor has at least two separate tile compensation electrodes (figure 8 – there are four compensation electrodes labeled 8.11), such that in each case the first and second planar sensor electrode and two compensation electrodes are read simultaneously (see 8.3-8.8 readings as well as figure 10 that shows the sensor implemented with an electronic system that receives signals from the sensors which would happen at the same time – paragraph 62).
Reime as modified lacks specifically wherein the distance sensor comprises four integrators.
Dauge et al. discloses a capacitance measurement device having a compensation part for drift, in which the capacitance measurement device has an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Reime as modified to have an electrode in the sensor connected to an integrator as taught by Dauge et al., and thus, have each electrode in Reime connected to an integrator (similar to how each electrode of the sensor is connected to resistors in figure 10), in order to be able to accumulate the input quantity over a desired time, therefore, keeping track of the capacitance over a period of time increasing the functionality of the system.
	
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reime (US Publication 2011/0095771 – previously cited) and Griffin et al. (10196741 new art applied), as applied to claim 16 above, and further in view of Chen et al. (US Publication 2013/0160554 previously cited).
In regard to claim 21, Reime as modified lacks specifically wherein the first and second planar sensor electrodes and the compensation electrodes have contact holes for electrical contacting and the number of contact holes in the compensation electrodes is equal to the number of contact holes in the first and second planar sensor electrodes, wherein the first and second planar sensor electrodes have the same number of contact holes.
Chen et al. includes a capacitive sensor which is a circular sensor wherein holes in the electrodes correspond to each other (see paragraphs 25 and 26).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reime (US Publication 2011/0095771 – previously cited) and Griffin et al. (10196741 new art applied), as applied to claim 16 above, and further in view of Morimoto (US Publication 2008/0018347 previously cited).
In regard to claim 22, Reime as modified lacks specifically wherein the capacitive distance sensor further comprises electrically shielded lines for electrically contacting the at least one first planar sensor electrode or at least one separate tilt compensation electrode, wherein the electrically shielded lines can be switched to the same electrical potential as the at least one first planar sensor electrode or at least one separate tile compensation electrode or capacitive distance sensor has at least one passive electrical shielding electrode at a fixedly defined electrical potential.
Morimoto discloses a capacitive sensor in which circular electrodes that are concentric to each other (see figures 2 or 8) has a switch that can switch on a fixed potential or ground potential to the electrodes (see paragraph 17 and 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Reime as modified to include a switch that can .

Claims 24-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US Publication 2012/0041712, previously cited) in view of Reime (US Publication 2011/0095771, previously cited) and Griffin et al. (10196741 new art applied).
In regard to claims 24-28 and 30, Pettersson discloses a precision bearing/method with two parts movable relative to one another (abstract – linear guide and movable member), wherein the precision bearing has at least two capacitive distance sensors measuring at least one distance between the two movable parts (abstract – displacement is measured which can be a capacitive sensor paragraph 63) and wherein the precision bearing is designed as a translation bearing (described in abstract), which has at least two capacitive distance sensors arranged at a distance from one another in an axis (y) perpendicular to the linear axis (x), such that rotations about the linear axis (x) can be compensated (see figure 1, paragraphs 25-27) such that the precision bearing is intended for use in a high precision meter (this ‘high’ precision is relative and it is clear by the disclosure of Pettersson that high precision is desired and thus ‘intended’), wherein the method is carried out with a machine readable carrier 
Pettersson lacks specifically wherein [claims 24 and 28] the capacitive distance sensor is specific according to claim 16 or 29 for determining a distance of at most 1000 micrometers such that [claim 25] a deviation from an ideal parallelism of the two moveable parts relative one another can be compensated.
Reime as modified by Griffin et al. discloses the sensor as in claim 16 or 29 (see rejection of claim 16 or 29 above), such that the sensor compensates for an ideal parallelism of the two moveable parts with respect to each other (tilt is compensated for so that an ideal parallelism is accomplished as best as possible – abstract, see also explanation in the rejection of claims 16 and 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Pettersson to include having multiple capacitive sensors as taught by Reime as the disclosure sensors in order to have an accurate detection of the displacement which is able to not react to tilting or small changes in the spacing (abstract) in order to keep the accuracy of the sensor very high.

Response to Arguments
While it is still believed that the broadest reasonable interpretation of apparatus claims 16 and 29, would not require an actual “distance measurement” because the claim is simply describing capacitive sensor elements and nothing that can correlate capacitance to a distance, and the capacitance measurement of Reime is related to distance which is what the claim language relates, because the claim language states 
Applicant argues that Reime clearly discloses with respect to figure 7 that a correlation of capacitance to distance is not wanted and is not present as there would be no change in the control value up to about 2 mm.  This is respectfully traversed as clearly in figure 7 there is a correlation with capacitance and distance to an object (wall).  While it is agreed that based on the figure, that the capacitance does not significantly change until approximately 1mm and 2mm, in paragraph 55, Reime makes note that there is a significant capacitive change from touching the wall (zero mm) to even a very small distance from the wall.  So Reime is explaining that it is ok in their sensor to know it is off the wall, but not until somewhere between 1mm and 2mm will it be able to detect an accurate correlation between capacitance to have a sensitivity in the micrometer range after that mark before 2 mm.  But Reime will know there is a distance that is greater than 0 and less than approximately 2 mm.  Therefore, the accuracy at the 1000 micrometer (1mm) range would not be accurate past the mm range, but it would still be able to make a determination of a distance at 1mm, it just would not be able to know the difference between a distance of 900 micrometers and a distance of 1100 micrometers.  A new reference to Griffin et al. teaches a much higher sensitivity in the nm range which would be able to make the device of Reime more accurate and thus more functional in many situations.  Applicant argues that Reime is not functionally able to make a distance correlation/determination in that range, but never explains why or what structural difference the present invention has that makes clear that the functionality 
As to claim 29, Applicant argues:
Reime provides a capacitive detector that enables detection of a non metallic object of a flat article (par. 0003) even in case of a tilting of the detector (par. 0010) or if the detector is slightly risen away from the flat article (par. 0011). A compensation of edge-effects, which occur due to the limited extension of the sensor electrode and thus in principle independent of a tilt, is nowhere disclosed.
A sensor with an edge effect compensation electrode as claimed such that measurement errors which are caused by capacitive edge effects of the first planar sensor electrode - 1.e. deviations from an ideal edgeless or infinitely extended first planar sensor- electrode is compensated on the basis of the capacitance of the separate edge effect compensation electrode is not disclosed in Reime. An electrode surrounding the edges of the sensor electrode for capacitive compensation effects to compensate for tilting is -contrary to the assumption expressed on page 14 of the Office Action- is not such a disclosure. It is not sufficient that an electrode compensates something and surrounds the edges of the sensor electrode if nowhere is described that edge effects are compensated.

This is respectfully traversed as Applicant is stating that Reime must specifically state that edge effect compensation is present.  But many consequences of a design are not specifically stated in a patent (or in any device) that are understood to be uses/cause/benefits/detriments of that element.  The structure of the present invention is very similar the Applicants’ own figures (as explained many times in the rejection above), and Reime discloses these extra surrounding electrodes/compensation electrodes (figure 8 element 8.11) would cause deviations from an ideal parallelism and tilting, so as to account for this problem and correct it so the problem does not affect the measurement (abstract and paragraphs 17, 41, 42, 55, and 60 – the purpose of this invention and throughout the disclosure is to have the extra surrounding electrode or electrodes in the case of figure 8).  The fact that the surrounding electrodes provide adequate coverage at the edge of the electrode is known in the art to aid in 
It is agreed that Reime does not specifically state that the perimeters of SA and the corresponding compensation electrode 8.11 are the same.  This is addressed in a new obvious rejection presented above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEFF W NATALINI/Primary Examiner, Art Unit 2896